Citation Nr: 1223633	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-11 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946.  The Veteran's military occupational specialty (MOS) was cook.  The Veteran died in March 2008; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

In August 2010, the Board remanded this claim to obtain additional evidentiary development.  Such development having been accomplished, the claim was returned to the Board.  Thereafter, the Board requested an expert medical opinion from a Veterans Health Administration (VHA) pulmonologist in December 2011.  See 38 C.F.R. § 20.901(a) (2011) (the Board may obtain a medical opinion from an appropriate health care professional in the VHA of VA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).  This medical opinion was received by the Board in February 2012, and the Appellant was provided with proper notice thereafter.

The Board notes that the Appellant submitted additional evidence after the last supplemental statement of the case was issued in October 2011.  However, the documents submitted were either duplicative of evidence already associated with the VA claims file or did not directly pertain to the issue currently on appeal.  Thus, this matter need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2011).


The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Appellant has been accorded the opportunity to present evidence and argument in support of the claim.  In her April 2009 Substantive Appeal [VA Form 9] she declined the option of testifying at a personal hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2008.  His death certificate lists the immediate cause of death as myocardial infarction (MI), with the underlying cause of atherosclerotic cardiovascular disease.  No autopsy was performed.

2.  At the time of his death, the Veteran was in receipt of non-service connected pension, but was not service connected for any disabilities.

3.  The competent medical evidence of record indicates that the cause of the Veteran's death was MI due to atherosclerotic cardiovascular disease.

4.  The preponderance of the medical evidence of record is against a finding that the Veteran's in-service diagnosis of atypical pneumonia caused or contributed materially or substantially to the cause of the Veteran's death by acute MI, with the underlying cause of atherosclerotic cardiovascular disease and chronic obstructive pulmonary disease (COPD).

5.  The preponderance of the medical evidence of record is against a finding that the Veteran's in-service exposure to indoor air pollution (i.e. the use of biomass fuels used for cooking in his MOS as a cook) caused or contributed materially or substantially to the cause of the Veteran's death by acute MI, with the underlying cause of atherosclerotic cardiovascular disease and COPD.

6.  The preponderance of the medical evidence of record is against a finding that the Veteran's in-service exposure to automotive exhaust fumes from loading food onto vehicles for distribution caused or contributed materially or substantially to the cause of the Veteran's death by acute MI, with the underlying cause of atherosclerotic cardiovascular disease and COPD.

7.  The preponderance of the medical evidence of record is against a finding that the Veteran's alleged in-service fall through a kitchen floor, resulting in injuries to his left arm, hip, leg, foot and testicles caused him to develop varicose veins and peripheral vascular insufficiency, which caused or contributed materially or substantially to the cause of the Veteran's death by acute MI, with the underlying cause of atherosclerotic cardiovascular disease and COPD.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service, nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain preliminary matters.  The Board will then render a decision.


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  

The Court also held that in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 


Prior to and following the initial adjudication of the Appellant's claim, letters dated in August 2008, January 2010, and September 2010 fully satisfied the duty to notify provisions for the first three elements.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (b)(1) (2011); Quartuccio, at 187.  The Appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  See Pelegrini II, at 120-121.  Although Hupp compliant notice was not sent prior to initial adjudication of the Appellant's claim, this was not prejudicial to her, since she was subsequently provided adequate notice in January 2010 and September 2010, she was provided ample time to respond with additional argument and evidence, the claim was readjudicated and a supplemental statement of the case (SSOC) was provided to the Appellant in October 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 



Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  In a case such as this, where it appears that the Veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit of the doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must note however, that the O'Hare holding does not raise a presumption that the missing service records would, if they still existed, necessarily support the claim.  Rather, case law increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  In the present case, VA has made all reasonable attempts to obtain the Appellant's claimed outstanding treatment records from Camp Grant Hospital the Sacoma Prison Infirmary.  Unfortunately, however, these records were not available for review.  As such, the Board finds that VA has substantially complied with the heightened duty to assist set forth in O'Hare through the development undertaken.  To the extent possible, the Veteran's service treatment records, VA and private medical records are in the file.  The Appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that a medical opinion was provided by VA in December 2010, the results of which have been included in the claims file for review.  The Appellant was also afforded a VHA medical opinion in February 2012.  The medical opinions involved a thorough review of the claims file and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Appellant's claim.

Additionally, the Board finds there has been substantial compliance with its August 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  
The record indicates that the Appeals Management Center (AMC) provided the Appellant with additional notice, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), informing her that most of the Veteran's records were presumed destroyed by the 1973 fire at that National Personnel Records Center (NPRC), and requested any additional information available to substantiate her claim.  The AMC also contacted NPRC to obtain any available records from Camp Grant Hospital in January 1946 and records from Sacoma Prison, if verified by the Appellant.  The Appellant did not respond to the request for additional information regarding Sacoma Prison.  The Board notes that the duty to assist is not always a one-way street.  If an Appellant wants help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The AMC later issued a SSOC in October 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Appellant has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Appellant contends that the Veteran's death was the result of a disease or injury incurred in active duty service.  Specifically, she has alleged four possible theories of entitlement to service connection.  First, that the Veteran's in-service diagnosis of atypical pneumonia caused or contributed materially or substantially to the cause of the Veteran's death by acute MI, with the underlying cause of atherosclerotic cardiovascular disease and COPD.  Second, that the Veteran's in-service exposure to indoor air pollution (i.e. the use of biomass fuels used for cooking in his MOS as a cook) caused or contributed materially or substantially to the cause of the Veteran's death by acute MI, with the underlying cause of atherosclerotic cardiovascular disease and COPD.  Third, that the Veteran's in-service exposure to automotive exhaust fumes from loading food onto vehicles for distribution caused or contributed materially or substantially to the cause of the Veteran's death by acute MI, with the underlying cause of atherosclerotic cardiovascular disease and COPD.  Finally, that the Veteran's alleged in-service fall through a kitchen floor, resulting in injuries to his left arm, hip, leg, foot and testicles caused him to develop varicose veins and peripheral vascular insufficiency, which caused or contributed materially or substantially to the cause of the Veteran's death by acute MI, with the underlying cause of atherosclerotic cardiovascular disease and COPD.

Governing Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including heart disorders, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran-claimant is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection - cause of death

VA death benefits are payable if a veteran died from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2011).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2011); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The regulations also state that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition affected a vital organ and was of itself of a progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2011).

Analysis

The Veteran died in March 2008, approximately 62 years after his separation from service in April 1946, at the age of 86.


As noted above, the Appellant has advanced four distinct theories of entitlement to service connection for the cause of the Veteran's death.  The Board will address each theory in turn.

Initially, the Board notes that the available service treatment records reveal that upon entry into active duty service, the Veteran did not demonstrate varicose veins and his cardiovascular system and lungs were normal.  X-ray findings of the chest were also negative.  See Report of Physical Examination and Induction, March 31, 1943.  In March 1946, the Veteran reported to sick call with complaints of cough and chest pain.  A chest X-ray revealed an area of infiltration in the right lower lung field adjacent to the cardiac shadow.  The impression was atypical pneumonia.  See Radiologic Report, March 8, 1946.  Several days later, a second chest X-ray was performed.  This report noted an exaggeration of the broncho-vascular markings on the right with intervening pneumonic density in the right mid-lung field.  There was a small area of pneumonic density in the left mid-lung filed.  The prior impression of bilateral atypical pneumonia was confirmed.  See Radiologic Report, March 12, 1946.  Several weeks later, a third chest X-ray was performed.  At that time, the Veteran's chest and lungs were noted to be within normal limits.  There was a stable primary tuberculous complex on the right with scoliosis and thoracic deformity accounts for the cardiac shift to the left.  See Radiologic Report, March 29, 1946.  Upon separation from service in April 1946, the Veteran was not noted to have varicose veins and his cardiovascular system and lungs were considered normal.  See Report of Physical Examination of Enlisted Personnel Prior to Discharge, April 1, 1946.

The evidence of record is devoid of any diagnosed heart disability within one year of the Veteran's separation from active duty service.  As such, the Veteran is not entitled to presumptive service connection for a heart disability.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

In November 1976, the Veteran was admitted to St. Catherine Hospital with varicosities of the left lower extremity.  He was diagnosed with venus insufficiency of the left lower extremity and subsequently underwent radical excision and ligation of the varicose veins.  See Private Treatment Records, St. Catherine Hospital, November 18, 1976.  Pathology results of the Veteran's left leg veins indicated diagnoses of phlebosclerosis and phlebectasia.  See Private Treatment Records, St. Catherine Hospital, November 19, 1976.

In February 1977, the Veteran applied for a nonservice-connected pension (NSCP).  

In April 1977, the VA examinations were conducted in conjunction with the Veteran's claim for NSCP.  Abnormal echocardiogram results were noted, which were suggestive of incomplete right bundle branch block and left anterior-superior hemiblock.  A chest x-ray revealed the Veteran's heart size to be within normal limits.  Horizontal linear densities were seen in the right middle lobe, which probably represented fibrotic strands or sub-segmental atelectasis.  The rest of the lung fields were clear.  The Veteran was also diagnosed with varicose veins.  See VA Examination Reports, April 12, 1977.

In November 1977, an electrocardiogram again confirmed abnormal findings with evidence of incomplete right bundle branch block and left anterior hemiblock.  See VA Treatment Record, November 18, 1976.

In October 1980, the Veteran underwent aortal left femoral bypass with graft.  See Private Treatment Record, Dr. Hanano, October 27, 1980.  

The Veteran died in March 2008 from MI.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the only evidence of record in support of the Appellant's claim consists of her own lay statements.  It is well established, however, that as a layperson without medical training the Appellant is not competent to opine on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2009) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Any such statements offered in support of the Appellant's claim do not constitute competent medical evidence and cannot be accepted by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In association with the Appellant's claim, VA provided a medical opinion in December 2010.  At that time, the only theory of entitlement advanced by the Appellant was that the Veteran's in-service diagnosis of atypical pneumonia substantially contributed to his death.  The VA examiner opined that it was less likely than not that the Veteran's in-service diagnosis of atypical pneumonia caused or substantially contributed to the onset of his arteriosclerotic cardiovascular disease, acute MI, and COPD later in the Veteran's life.  In support of this conclusion, the VA examiner stated that the relevant medical literature, review of the claims file and clinical experience contributed to this finding.  Specifically, the VA examiner noted that while the Veteran's service treatment records revealed that he was diagnosed with atypical pneumonia in service, this condition resolved and his lungs were normal according to the March 29, 1946 chest X-ray.  See VA Medical Opinion, December 14, 2010.

The VA examiner further noted that even if the "fibrotic strands or sub-segmental atelectasis" noted in 1977, (31 years after discharge) were due to the in-service pneumonia, which was considered speculative at best, this would still not result in atherosclerotic cardiovascular disease, acute MI and COPD.  If there had been a residual lung/pulmonary/respiratory condition from the pneumonia, it would not have been COPD.  A pneumonia residual would more likely be a restrictive respiratory defect due to scarring whereas COPD is an obstructive defect.  The VA examiner stated that these were "opposite" problems.  There was no support in the medical literature for the claim that pneumonia results in atherosclerotic cardiovascular disease.  Id.

Following the December 2010 VA medical opinion, the Appellant advanced three new possible avenues of entitlement to service connection for the cause of the Veteran's death.  In order to address all of the Appellant's avenues of contention, the Board requested a VHA medical opinion in December 2011.  In February 2012, the Board received the VHA opinion.  The VHA examiner noted that the Veteran's VA claims file as well as the pertinent medical literature were reviewed in conjunction with the medical opinion.  The VHA examiner recounted that the Veteran died in 2008, with the certificate of death indicating that the cause of his death was acute MI with the underlying cause noted as atherosclerotic cardiovascular disease.  It was also noted that the Veteran served in the United States Army as a cook, from June 1943 to April 1946.  The Veteran was diagnosed as having atypical pneumonia based on chest X-ray findings of March 1946.  The record also indicates that there was a resolution of the pneumonia, as indicated by normal chest X-ray also in March 1946.  Further, the Veteran's discharge examination in April 1946, found his lungs to be normal.  A subsequent chest X-ray report of April 1977 mentioned linear densities in the right middle lobe - likely fibrotic strands or sub-segmental atelectasis.  See VHA Medical Opinion, February 23, 2012.

With respect to the Appellant's first contention, the VHA examiner found that it was more likely that the Veteran had atypical pneumonia in March 1946, which appeared to have resolved later that month.  The subsequent April 1977 chest X-ray showing a finding of linear densities in the right middle lobe - likely fibrotic strands or sub-segmental atelectasis - was presumably a later event and cannot be speculated as to its etiology.  As the intervening chest X-ray was described as normal, these two findings were determined to be unrelated.  The VHA examiner stated that:
[A]typical pneumonia is usually a milder pneumonia and in most instances resolves with treatment.  The term "atypical" is applied to pneumonia when the organisms causing pneumonia are not the common organisms, such as streptococcus or Hemophilus influenzae.  Atypical pneumonia is caused by the organisms such as mycoplasma or chlamydophila.  Most patients with pneumonia due to mycoplasma or Chlamydia do well with right antibiotic therapy.  The diagnosis of atypical pneumonia is generally clinical.  Atypical pneumonia complication can occur in a small number of patients with destruction and fibrosis/organization of lung parenchyma, however, based on a normal chest X-ray of March 9, 1946, it is unlikely that atelectasis and fibrosis found in the chest X-ray of April 12, 1977, is related to the event in 1946.  Chest X-ray manifestations of COPD are typically not atelectasis and fibrosis.  There is no pulmonary function test data available to confirm that the Veteran had COPD.

The VHA examiner also noted that C. pneumonia, an organism for atypical pneumonia, is the infective organism widely studied for its relationship with atherosclerosis.  It has been identified in atheromatous lesions in coronary arteries and in other organs obtained at autopsy.  Nonetheless, the VHA examiner found that there was no direct evidence that these organisms can cause the lesions of atherosclerosis.  It was also noted that a more controversial link is that between Chlamydophilia pneumonia infection and atherosclerosis.  While this intracellular organism has been demonstrated in atherosclerotic plaques, evidence was inconclusive as to whether it can be considered a causative factor.  Treatment with antibiotics in patients with proven atherosclerosis has not demonstrated a decreased risk of heart attacks or other coronary vascular disease.  Id.


It was also noted that atherosclerotic heart disease is a chronic disorder that develops over time in patients with risk factors such as smoking, hypertension and hyperlipidemia.  Acute MI was noted to occur due to a rupture of the atherosclerotic plaque and resultant blockage of the coronary artery.  Here, the Veteran was noted to be a smoker, smoking one pay per day for 17 years.  He stopped smoking in 1973.  Ultimately, the VHA examiner concluded that it was more likely than not that the Veteran had atypical pneumonia in 1946, but it was unlikely that atypical pneumonia resulted in fibrosis and atelectasis found in the chest X-ray of 1977.  Further, it was less likely than not that atypical pneumonia resulted in atherosclerotic heart disease, MI and COPD.  Id.

With respect to the Appellant's second contention, the VHA examiner found that it was more likely than not that the Veteran was exposed to indoor air pollution with the use of biomass fuels used for cooking in his MOS as a cook.  It was noted that there is a meta analysis in the relevant medical literature that suggested exposure to biomass smoke is a risk factor for COPD.  (Guoping Hu, MD, PhD; Yumin Zhou, MD. PhD; Jian Tian, MD; Weimin Yao, MD, PhD CHEST 2010; 138(1): 20-3)  The VHA examiner, however, found that the diagnosis of COPD was not confirmed by pulmonary function test in the Veteran's case.  "The sine qua non of COPD is airflow obstruction documented by pulmonary function test, which is not in the records of this case."  The VHA examiner further opined that even if COPD was speculated, the Veteran's smoking history over time is more likely to be related to COPD.  It was also noted that atelectasis and fibrotic strands are not unique to COPD even if COPD is speculated in the Veteran's case.  Ultimately, the VHA examiner concluded that while it was likely the Veteran was exposed to biomass smoke in service, any cause and effect relationship between biomass smoke and the Veteran's COPD and acute MI was speculative at best.  Id.

With respect to the Appellant's third contention, whether it is at least as likely as not that the Veteran's in-service exposure to automotive exhaust fumes from loading food onto vehicles for distribution caused his death, the VHA examiner stated that while there is a scarcity of data on the association between cardiovascular disease and biomass fuels, it is known that particulate air pollution leads to rapid and significant increases in fibrinogen, plasma viscosity, platelet activation and release of endothelins, a family of potent vasoconstrictor molecules.  Based on the scarcity of data in the literature, the VHA examiner found that it was less likely than not that a relationship of exhaust fumes exposure for a three year period of the Veteran's military service to atherosclerotic heart disease could be established.  Id.

The Appellant's final contention is that the Veteran's alleged in-service fall through a kitchen floor (resulting in injuries to his left arm, hip, leg, foot, and testicles), caused him to develop varicose veins and peripheral vascular insufficiency, which ultimately caused his death.  Initially, the VHA examiner noted that it is likely that said injuries could have caused varicose veins.  The relevant medical literature noted the following:

If the vein walls are weak and damaged, or if the valve is stretched or injured, the system becomes incompetent and blood is allowed to collect and flow in a retrograde (backward) fashion when the muscles relax.  This creates unusually high pressure buildup in the veins, resulting in more stretching and twisting, increased swelling, more valve incompetence, sluggish blood flow, and potential blood clot formation.  Over time, this phenomena contributes to a variety of disorders known as venous disease including varicose veins, deep venous thrombosis, or "blood clots in the deep veins," and chronic venous insufficiency (chronically swollen or edematous legs).  Deep vein thrombosis can cause pulmonary embolism and death.

The VHA examiner noted that acute MI in this case, due to a venous problem, was unlikely.  The fibrous strands and sub-segmental atelectasis could not have resulted from a fall and the related injuries unless a chest injury was identified.  Ultimately, the VHA examiner concluded that while it was likely that the Veteran's alleged in-service fall through a kitchen floor caused him injury resulting in varicose veins, it was less likely than not that these varicose veins caused the Veteran's death by acute MI.  It was also not likely that a fall and subsequent injuries caused atherosclerotic cardiovascular disease, COPD and MI.  Finally, it was also noted to be less likely than not that fibrotic strands and subsegmental atelectasis caused atherosclerotic cardiovascular disease and COPD.  Id.

The Board finds both the December 2010 VA medical opinion and the February 2012 VHA medical opinion to be the most probative evidence of record.  Both examiners thoroughly reviewed the Veteran's claims file and rendered thorough and supported opinions.  As such, the Board finds that there is no competent evidence of record to establish that the Veteran died as a result of his time in active duty service.  While the Board certainly empathizes with the Appellant's sincere belief that the Veteran's time in service contributed to his death, the evidence simply does not support this contention.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death on both a direct and presumptive basis.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


